NO. 12-16-00098-CR

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

MICHAEL KENNEDY,                                            §       APPEAL FROM THE 3RD
APPELLANT

V.                                                          §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §       ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant Michael Kennedy attempts to appeal an order denying his motion to recuse the
trial court judge. The Honorable Mary Murphy, Presiding Judge of the First Administrative
Judicial Region, signed an order denying the motion on March 23, 2016.
         Appellant was convicted of theft and sentenced to imprisonment for sixty-two years. See
generally Kennedy v. State, No. 12-08-00246-CR, 2009 WL 4829989 (Tex. App.–Tyler Dec. 16,
2009, pet. stricken) (mem. op., not designated for publication). This court affirmed Appellant’s
conviction but reversed the judgment with respect to the punishment imposed and remanded for
a new punishment hearing. See id. at *4. On remand, the trial court held a second trial on
punishment, and the jury sentenced Appellant to imprisonment for ninety-nine years.                                 See
generally Kennedy v. State, No. 12-11-00041-CR, 2012 WL 3201924 (Tex. App.–Tyler Aug. 8,
2012, pet. ref’d) (mem. op., not designated for publication). This court affirmed the trial court’s
judgment. Id. at *8. Appellant filed his motion to recuse in the same trial court case several
years after the judgment became final.1


         1
            Subject to certain exceptions not applicable here, Rule 18a prohibits the filing of a motion to recuse “after
the tenth day before the date set for trial or other hearing.” TEX. R. CIV. P. 18a(1)(B). The rule makes no provision
for filing a motion to recuse after a judgment has become final. See TEX. R. CIV. P. 18a.
         If a motion to recuse is denied, the order may be reviewed “only for abuse of discretion
on appeal from the final judgment.” TEX. R. CIV. P. 18a(j)(1)(A). The information in this appeal
does not include a final judgment. And this court is without jurisdiction to consider the denial of
a motion to recuse until there is a final judgment.           See, e.g., Smith v. Alton Mgmt., No.
05-04-00671-CV, 2004 WL 1490099, at *1 (Tex. App.–Dallas July 6, 2004, no pet.) (per
curiam) (mem. op., not designated for publication). Therefore, by letter dated April 4, 2016, the
court notified Appellant that the order being appealed is not an appealable order. See TEX. R.
APP. P. 37.1, 44.3. Appellant was further notified that the appeal would be dismissed unless, on
or before May 4, 2016, the information in the appeal was amended to show the jurisdiction of
this Court.
         In response to this court’s notice, Appellant amended his notice of appeal. However, he
did not show the jurisdiction of this court. Accordingly, the appeal is dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered May 11, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             MAY 11, 2016


                                        NO. 12-16-00098-CR


                                      MICHAEL KENNEDY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 29326)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.